Exhibit 10.17

 

EXECUTION VERSION

 

PORTFOLIO MANAGEMENT AGREEMENT

 

This Portfolio Management Agreement (this “Agreement”), dated as of August 28,
2019, is entered into by and between BCC MIDDLE MARKET CLO 2019-1, LLC, a Cayman
Islands limited liability company, as issuer (together with successors and
assigns permitted hereunder, the “Issuer”) and BAIN CAPITAL SPECIALTY
FINANCE, INC., a Delaware corporation, as portfolio manager (together with
successors and assigns permitted hereunder, in such capacity, the “Portfolio
Manager”).

 

WHEREAS, the Issuer desires to engage the Portfolio Manager to provide the
services described herein, and the Portfolio Manager desires to provide such
services; and

 

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Indenture, dated as
of August 28, 2019 (the “Indenture”), among the Issuer, BCC Middle Market CLO
2019-1 Co-Issuer, LLC, as co-issuer (the “Co-Issuer” and, together with the
Issuer, the “Co-Issuers”) and Wells Fargo Bank, National Association, as
collateral trustee (together with any successor trustee permitted under the
Indenture, the “Collateral Trustee”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereby agree as follows:

 

1.                                      General Duties of the Portfolio Manager.

 

The Portfolio Manager will provide the Issuer with services (in accordance with
the applicable requirements of the Indenture), including the following:

 

(a)  (i)                   Determining specific Collateral Obligations, Eligible
Investments and Equity Securities to be purchased or sold by the Issuer, in each
case taking into consideration the payment and distribution obligations of the
Issuer under the Indenture on each Distribution Date in so doing, such that
expected distributions on such Collateral Obligations, Eligible Investments and
Equity Securities permit a timely performance of the payment and distribution
obligations by the Issuer; provided, however, that the Portfolio Manager does
not hereby guarantee the timely performance of such payment or distribution
obligations and shall not be liable for any failure of the Issuer to satisfy its
payment and distribution obligations so long as it has acted in accordance with
the Portfolio Manager Standard;

 

(ii)                                  Investing and reinvesting the Assets and
facilitating the acquisition and settlement of Collateral Obligations, Eligible
Investments, other securities received in respect thereof by the Issuer and
Equity Securities;

 

(iii)                               Advising the Issuer with respect to interest
rate risk and cash flow timing, including selecting and negotiating Hedge
Agreements, monitoring any Hedge Agreements and determining whether and when the
Issuer should exercise any rights available under Hedge Agreements;

 

--------------------------------------------------------------------------------



 

(iv)                              Negotiating with the applicable issuers of
Collateral Obligations or Eligible Investments (the “Debt Issuers”) as to
proposed modifications of the Underlying Instruments governing such Collateral
Obligations or Eligible Investments;

 

(v)                                 To the extent permitted by the Indenture,
making determinations with respect to the Issuer’s exercise of any rights
(including but not limited to voting rights, rights to grant waivers and
consents and rights arising in connection with the bankruptcy or insolvency of a
Debt Issuer or the consensual or non-judicial restructuring of the debt or
equity of any such Debt Issuer) or remedies in connection with the Collateral
Obligations and Eligible Investments and participating in the committees
(official or otherwise) or other groups formed by creditors of any such Debt
Issuer;

 

(vi)                              Subject to Sections 25 and 10(c) of this
Agreement, consulting with any Rating Agency rating any Class of Notes at such
times as may be reasonably requested by the Rating Agencies and providing the
Rating Agencies with any information reasonably requested in connection with the
Rating Agencies’ monitoring of the acquisition and disposition of Collateral
Obligations or Eligible Investments;

 

(vii)                           Selecting the independent pricing services or
dealers, as applicable, for the purpose of determining the Market Values of
Collateral Obligations, or if permitted pursuant to the definition thereof,
determining such Market Values;

 

(viii)                        Determining whether a specific Collateral
Obligation is an Equity Security, Defaulted Obligation, Current Pay Obligation,
Discount Obligation, Credit Risk Obligation, Credit Improved Obligation or
Unsalable Asset;

 

(ix)                              (A) Monitoring the Assets on an ongoing basis
and (B) subject to Section 10(c) hereof, providing to the Issuer all reports,
schedules and other data (1) which the Issuer is required to prepare and deliver
pursuant to Section 10.7 of the Indenture (other than any reports, schedules or
other data which the Collateral Administrator has agreed to prepare pursuant to
the Collateral Administration Agreement) or (2) which otherwise relate to the
Assets or the Notes and which the Issuer is required to prepare and deliver
under the Indenture, in each case, in the form and containing all information
required thereby and in sufficient time for the Issuer to review such required
reports, schedules and data and to deliver them to the parties entitled thereto
under the Indenture;

 

(x)                                 Notifying the Collateral Trustee and the
Issuer when any Collateral Obligation is a Defaulted Obligation, and instructing
the Collateral Trustee whether to retain or dispose of such Collateral
Obligation;

 

(xi)                              Managing the Issuer’s obligations within the
parameters set forth in the Indenture, including without limitation, each of the
Collateral Quality Tests, the Coverage Tests, and each of the Concentration
Limitations;

 

(xii)                           As soon as reasonably practicable after the
occurrence of any Default actually known to the Portfolio Manager, notifying the
Collateral Trustee and the Issuer in writing thereof;

 

2

--------------------------------------------------------------------------------



 

(xiii)                        Determining whether to accept or reject any
Contribution (other than a Cure Contribution) proposed to be made in accordance
with the Indenture;

 

(xiv)                       Directing the Collateral Trustee to enter into a
Bankruptcy Exchange or Exchange Transaction;

 

(xv)                          Directing the Collateral Trustee to apply amounts
on deposit in the Contribution Account in accordance with the Indenture;

 

(xvi)                       Taking appropriate action with respect to any Equity
Security and any other Asset that does not constitute a Collateral Obligation or
an Eligible Investment in accordance with the applicable provisions of the
Indenture; and

 

(xvii)                    Complying with such other duties and responsibilities
as may be required of the Portfolio Manager by the Indenture, this Agreement and
applicable law (including, without limitation, the Investment Advisers Act).

 

The Portfolio Manager shall comply with all of the terms and conditions of the
Indenture expressly applicable to the Portfolio Manager, and (without in any way
limiting Section 14 of this Agreement) shall perform its obligations hereunder
and thereunder with reasonable care and in good faith in rendering its services
and performing its obligations as Portfolio Manager, using a degree of skill and
attention no less than that which the Portfolio Manager exercises with respect
to comparable assets that it manages for itself and others in accordance with
its existing practices and procedures relating to clients such as the Issuer
(including, but not limited to, other CLOs) and to assets of the nature and
character of the Assets (the “Portfolio Manager Standard”); provided that, in no
event shall the Portfolio Manager be (i) liable or responsible for the
performance of the Collateral Obligations contained in the Assets,
(ii) obligated to perform any other duties other than as specified in this
Agreement or pursuant to the terms of the Indenture expressly applicable to the
Portfolio Manager or (iii) obligated to pursue any particular investment
strategy or opportunity with respect to the Collateral Obligations.  To the
extent not inconsistent with the foregoing, the Portfolio Manager shall follow
its customary standards, policies and procedures in performing its duties under
the Indenture and this Agreement (including those duties of the Issuer under the
Indenture which the Portfolio Manager has agreed hereunder to perform on the
Issuer’s behalf).  The Portfolio Manager shall use reasonable efforts to cause
the Issuer to cure any breach by the Portfolio Manager of this Agreement or the
Indenture resulting from the purchase or disposition of Collateral Obligations,
Eligible Investments or Equity Securities, and which breach a responsible
officer of the Portfolio Manager is actually aware or has received notice
thereof.  The Portfolio Manager shall not be bound to follow any amendment to
the Indenture unless the Portfolio Manager shall have consented thereto in
writing.

 

(b)  The Portfolio Manager shall cause any purchase or sale of any Collateral
Obligation, Eligible Investment or Equity Security to be conducted on an arm’s
length basis or on terms that would be obtained in an arm’s length transaction
in compliance with Section 9, if applicable.

 

(c)  [Reserved].

 

3

--------------------------------------------------------------------------------



 

(d)  The Issuer hereby makes, constitutes and appoints the Portfolio Manager,
with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead, to
sign, execute, certify, swear to, acknowledge, deliver, file, receive and record
any and all documents which the Portfolio Manager reasonably deems appropriate
or necessary in connection with its duties under this Agreement.  The foregoing
power shall survive and not be affected by the subsequent dissolution,
bankruptcy or termination of the Issuer; provided, however, that the foregoing
power of attorney will expire, and the Portfolio Manager will cease to have any
power to act as the Issuer’s attorney-in-fact, upon termination of this
Agreement (upon the effectiveness of any resignation or removal of the Portfolio
Manager or otherwise) in accordance with the terms hereof.  The Issuer shall
execute and deliver to the Portfolio Manager or cause to be executed and
delivered to the Portfolio Manager all such other powers of attorney, proxies
and other orders, and all such instruments, without recourse to the Issuer, as
the Portfolio Manager may reasonably request for the purpose of enabling the
Portfolio Manager to exercise the rights and powers which it is entitled to
exercise pursuant to this Section 1.

 

2.                                      Brokerage.

 

(a)  The Portfolio Manager shall use reasonable efforts to obtain the best
execution (but shall have no obligation to obtain the lowest price available)
for all orders placed with respect to the Collateral Obligations and Eligible
Investments, considering all factors it deems relevant in its sole discretion. 
Subject to the objective of obtaining best execution, the Portfolio Manager may
take into consideration research and other brokerage services furnished to the
Portfolio Manager or its Affiliates by brokers and dealers; provided that the
price of any Collateral Obligations and Eligible Investments acquired from or
sold to the Portfolio Manager or any Affiliate of the Portfolio Manager shall be
determined in accordance with the procedures set forth in Section 9 hereof. 
Such services may be used by the Portfolio Manager or its Affiliates in
connection with its other activities or investment operations.  In a manner that
the Portfolio Manager believes in good faith to be consistent with
Section 28(e) of the Securities Exchange Act of 1934, the Portfolio Manager may,
in its discretion, agree to pay a broker or dealer that furnishes research and
other brokerage services a higher commission than that which might have been
charged by another broker-dealer for effecting the same transaction.  In
selecting brokers and dealers in connection with the allocation of business, the
Portfolio Manager may also consider any factors it deems relevant in its sole
discretion, including, but not limited to, the size of the transaction,
difficulty of execution, the operation facilities and reliability of the firm
involved, the firm’s promptness of execution, adequacy of the firm’s trading
infrastructure, technology and capital, quality of service rendered to the
Portfolio Manager in other transactions, confidentiality considerations, the
firm’s financial stability and reputation, special execution capability, access
to underwritten offerings, secondary markets and other investment opportunities,
and the firm’s ability to accommodate any special execution or order handling
requirements that may surround a particular transaction. The Portfolio Manager
need not solicit competitive bids.  To the extent consistent with the Portfolio
Manager’s objective of obtaining the best execution for all orders placed with
respect to the Collateral Obligations and Eligible Investments, the Portfolio
Manager may aggregate sales and

 

4

--------------------------------------------------------------------------------



 

purchase orders of obligations placed with respect to the Collateral Obligations
and Eligible Investments with similar orders being made simultaneously for other
accounts managed by the Portfolio Manager or its Advisor or Affiliates or with
similar orders being made simultaneously for accounts of its Advisor or
Affiliates, if, in the Portfolio Manager’s reasonable judgment, such aggregation
results in an overall economic benefit to the Issuer over time, taking into
consideration all factors considered relevant by the Portfolio Manager.  The
Issuer acknowledges that the determination of any such economic benefit by the
Portfolio Manager is subjective, and represents the Portfolio Manager’s
evaluation at the time of determination (not to be called into question as a
result of subsequent events) that the Issuer will be benefited by relatively
better purchase or sale prices, lower commission expenses and/or beneficial
timing of transactions or a combination of these and/or other factors.  When any
aggregate sales or purchase orders occur, the objective of the Portfolio Manager
(and any of its Affiliates involved in such transactions) shall be to allocate
the executions among the accounts in an equitable manner over time.

 

(b)  All purchases and sales of Collateral Obligations, Eligible Investments and
Equity Securities by the Portfolio Manager on behalf of the Issuer shall be in
accordance with reasonable and customary business practices under the
circumstances and in compliance with applicable laws.

 

3.                                      Representations and Warranties of the
Issuer.

 

The Issuer hereby represents and warrants to the Portfolio Manager as follows:

 

(a)  The Issuer has been duly formed and registered and is validly existing as a
limited liability company under the laws of the Cayman Islands, has the full
limited liability company power and authority to own its assets and the
obligations proposed to be owned by it and included in the Assets and to
transact the business in which it is presently engaged and is duly qualified
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires, or the performance of its obligations
under this Agreement, the Indenture, the Securities Account Control Agreement,
any Hedge Agreement, the Collateral Administration Agreement, the Loan Sale
Agreement, the AML Services Agreement, the Administration Agreement, each Master
Participation Agreement or the Notes (collectively, the “Issuer Documents”)
would require, such qualification, except for failures to be so qualified,
authorized or licensed that would not in the aggregate have a material adverse
effect on the business, operations, assets or financial condition of the Issuer.

 

(b)  The Issuer has the necessary limited liability company power and authority
to execute and deliver each of the Issuer Documents, and to perform all of its
obligations required thereunder, and has taken all necessary action to authorize
each of the Issuer Documents on the terms and conditions hereof and thereof and
the execution, delivery and performance of each of the Issuer Documents and the
performance of all obligations imposed upon it hereunder and thereunder.

 

5

--------------------------------------------------------------------------------



 

(c)  This Agreement has been executed and delivered by a duly authorized officer
of the Issuer, and this Agreement constitutes the legally valid and binding
obligation of the Issuer enforceable against the Issuer in accordance with its
terms, subject, as to enforcement, to (i) the effect of bankruptcy, insolvency,
reorganization, moratorium, winding up or similar laws affecting generally the
enforcement of creditors’ rights, as such laws would apply in the event of any
bankruptcy, receivership, insolvency, winding up or similar event applicable to
the Issuer and (ii) general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

 

(d)  No consent of any other Person, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority, other than those that may be
required under state securities or “blue sky” laws and those that have been or
shall be obtained in connection with the Indenture and the issuance of the
Notes, is required by the Issuer in connection with the Issuer Documents or the
execution, delivery, performance, validity or enforceability of the Issuer
Documents or the obligations imposed upon the Issuer hereunder or thereunder.

 

(e)  The Issuer is not in violation of any applicable federal or state
securities law or regulation promulgated thereunder, and there is no charge,
investigation, action, suit or proceeding before or by any court pending or, to
the best knowledge of the Issuer, threatened in writing that, if determined
adversely to the Issuer, would have a material adverse effect upon the
performance by the Issuer of its duties hereunder, or on the validity or
enforceability of, this Agreement.

 

(f)  The execution, delivery and performance of the Issuer Documents, and the
documents and instruments required thereunder do not violate any provision of
any existing law or regulation binding on the Issuer, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Issuer, or the Governing Instruments of, or any securities issued by, the
Issuer or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Issuer is a party or by which the Issuer
or any of its assets may be bound, the violation of which would have a material
adverse effect on the business, operations, assets or financial condition of the
Issuer or the performance by the Issuer of its duties under this Agreement, and
do not result in or require the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking (other
than the lien of the Indenture).

 

(g)  The Issuer is not in violation of its Governing Instruments, or in breach
or violation of, or in default under, the Indenture or any contract or agreement
to which it is a party or by which it or any of its assets may be bound, or any
applicable statute or any rule, regulation or order of any court, government
agency or body having jurisdiction over the Issuer or its properties, except for
any breach, violation or default that would not have a material adverse effect
on the validity or enforceability of this Agreement, the Collateral
Administration Agreement or the Indenture, or the performance by the Issuer

 

6

--------------------------------------------------------------------------------



 

of its duties under this Agreement, the Collateral Administration Agreement or
the Indenture.

 

(h)  The Issuer is not required to be registered as an “investment company”
under the Investment Company Act.

 

(i)  There is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the best knowledge of the Issuer, threatened that, if
determined adversely to the Issuer, would have a material adverse effect upon
the performance by the Issuer of its duties under, or on the validity or
enforceability of, this Agreement, the Collateral Administration Agreement or
the provisions of the Indenture applicable to the Issuer thereunder.

 

(j)  The information contained in the final offering circular pertaining to the
Notes (the “Offering Circular”) is true and correct in all material respects,
and does not omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, that, the Issuer makes no representation or warranty
with respect to the information referred to in Section 4(h) of this Agreement.

 

4.                                      Representations and Warranties of the
Portfolio Manager.

 

The Portfolio Manager hereby represents and warrants to the Issuer as follows:

 

(a)  The Portfolio Manager is a corporation duly incorporated and validly
existing and in good standing under the laws of the State of Delaware, and has
full corporate power and authority to own its assets and to transact the
business in which it is currently engaged and is duly qualified and in good
standing under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires, or the performance of this
Agreement or the Collateral Administration Agreement (together, the “Manager
Documents”) would require such qualification, except for those jurisdictions in
which the failure to be so qualified, authorized or licensed would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Portfolio Manager, or on the ability of the Portfolio
Manager to perform its obligations under, or on the validity or enforceability
of, the Manager Documents and the provisions of the Indenture applicable to the
Portfolio Manager.

 

(b)  The Portfolio Manager has full power and authority to execute and deliver
each of the Manager Documents and to perform all of its obligations required
thereunder and under the provisions of the Indenture applicable to the Portfolio
Manager, and has taken all necessary action to authorize each of the Manager
Documents on the terms and conditions hereof and thereof and the execution,
delivery and performance of each of the Manager Documents and all obligations
required thereunder and under the terms of the Indenture applicable to the
Portfolio Manager.

 

(c)  Each of the Manager Documents has been executed and delivered by a duly
authorized officer of the Portfolio Manager, and each of the Manager Documents
constitutes the valid and legally binding obligations of the Portfolio Manager
enforceable

 

7

--------------------------------------------------------------------------------



 

against the Portfolio Manager in accordance with its terms, subject to
(i) bankruptcy, insolvency, winding-up, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

(d)  No consent of any other Person and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Portfolio
Manager in connection with the Manager Documents or the execution, delivery,
performance, validity and enforceability of the Manager Documents or the
obligations required thereunder and under the terms of the Indenture applicable
to the Portfolio Manager.

 

(e)  The Portfolio Manager is not in violation of any applicable federal or
state securities law or regulation promulgated thereunder and there is no
charge, investigation, action, suit or proceeding before or by any court pending
or, to the best knowledge of the Portfolio Manager, threatened in writing that,
if determined adversely to the Portfolio Manager, would have a material adverse
effect upon the performance by the Portfolio Manager of its duties under, or on
the validity or enforceability of, the Manager Documents and the provisions of
the Indenture applicable to the Portfolio Manager hereunder.

 

(f)  The execution, delivery and performance of the Manager Documents and the
terms of the Indenture applicable to the Portfolio Manager and the documents and
instruments required thereunder or under the terms of the Indenture will not
violate any provision of any existing law or regulation binding on the Portfolio
Manager, or any order, judgment, award or decree of any court, arbitrator or
governmental authority binding on the Portfolio Manager, or the Governing
Instruments of, or any securities issued by the Portfolio Manager or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Portfolio Manager is a party or by which the Portfolio
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of the Portfolio Manager or its ability to perform its obligations
under the Manager Documents and the terms of the Indenture applicable to the
Portfolio Manager.

 

(g)  The Portfolio Manager is not in violation of its governing instruments, or
in breach or violation of or in default under any contract or agreement to which
it is a party or by which it or any of its property may be bound, or any
applicable statute or any rule, regulation or order of any court, government
agency or body having jurisdiction over the Portfolio Manager or its properties,
the breach or violation of which or default under which would have a material
adverse effect on the validity or enforceability of the Manager Documents or the
provisions of the Indenture applicable to the Portfolio Manager, or the
performance by the Portfolio Manager of its duties thereunder.

 

(h)  The information included in the Offering Circular in the section entitled
“Risk Factors—Relating to the Portfolio Manager”, “Risk Factors—Relating to
Certain Conflicts of Interest—The Issuer will be subject to various conflicts of
interest involving

 

8

--------------------------------------------------------------------------------



 

the Portfolio Manager and its Affiliates and clients” and “The Portfolio
Manager” and, in each case, the subheadings thereunder (collectively, the
“Manager Information”) is, as of the date of the Offering Circular and as of the
Closing Date, true in all material respects, and does not omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  Such information
is the only information supplied by the Portfolio Manager for inclusion in the
Offering Circular.

 

(i)  The Portfolio Manager is not required to register as an investment adviser
with the SEC.

 

5.                                      Expenses.

 

The Portfolio Manager shall pay (without reimbursement by the Issuer) its
overhead expenses, including, without limitation, (a) all costs and expenses on
account of salaries, wages, bonuses and other employee benefits of the Portfolio
Manager and (b) all office expenses, including, without limitation, rent, taxes
and utilities, of the Portfolio Manager; provided, however, that the Portfolio
Manager shall not be liable for and the Issuer shall be responsible for the
payment of (or reimbursement of the Portfolio Manager for) (x) the reasonable
expenses and costs of legal advisers, accountants, consultants and other third
party professionals retained by the Issuer or by the Portfolio Manager on behalf
of the Issuer in connection with the services provided by the Portfolio Manager
pursuant to Section 1 hereof, (y) the reasonable third party expenses incurred
by the Portfolio Manager (and/or any of its Affiliates) in connection with the
acquisition or disposition, or proposed acquisition or disposition of any
Collateral Obligations or Eligible Investments, or the default or restructuring
thereof or any Equity Securities, including news and quotation subscription
expenses, brokerage commissions, research expenses, accounting fees, insurance
premiums, rating agency fees, computer software and services costs and travel
costs (airfare, meals, lodging and other transportation) and (z) costs and
expenses incurred in connection with compliance with the Risk Retention
Regulations (excluding, for the avoidance of doubt, the purchase price for any
Debt or Additional Debt acquired by the Portfolio Manager or an Affiliate
thereof for purposes of complying with such Risk Retention Regulations);
provided, that, to the extent such expenses are incurred for the benefit of the
Issuer and other entities affiliated with or advised by the Portfolio Manager,
the Issuer shall be responsible for only a pro rata portion of such expenses of
the Portfolio Manager, based on a good faith allocation by the Portfolio Manager
of such expenses among all such entities and the Issuer. For the avoidance of
doubt, the Issuer will not be responsible for any expenses of the Portfolio
Manager incurred in connection with the negotiation, documentation or
maintenance of any financing facility (including fees and expenses of legal
advisors, rating agency fees or any fees payable to the lenders or agents with
respect to such financing facility).  Expenses and costs payable to the
Portfolio Manager under this Section 5 shall constitute Administrative Expenses
and shall be paid to the extent of available funds under the Indenture on each
applicable Distribution Date in accordance with the Priority of Distributions. 
Other than as stated above, the Issuer will bear, and will pay directly in
accordance with the Indenture, all other costs and expenses incurred by it in
connection with the organization, operation or liquidation of the Issuer.

 

9

--------------------------------------------------------------------------------



 

6.                                      Delivery of Collateral.

 

Each time that the Portfolio Manager, on behalf of the Issuer, shall direct or
cause the acquisition of any Collateral Obligation, Eligible Investment or
Equity Security, the Portfolio Manager (on behalf of the Issuer) shall cause
such Collateral Obligation, Eligible Investment or Equity Security to be
Delivered (as defined in the Indenture) in accordance with Section 3.3(b) of the
Indenture; provided, however, that the Portfolio Manager need not confirm that
the Collateral Trustee and the Custodian have taken the actions that the
Indenture and the Securities Account Control Agreement require them to take in
order to effect such delivery.

 

7.                                      Base Management Fee; Subordinated
Interest.

 

(a)  On each Distribution Date, the Issuer shall, for services rendered under
this Agreement, (i) pay to the Portfolio Manager a base management fee (the
“Base Management Fee”), which shall accrue quarterly on each Distribution Date
in arrears, in an amount equal to 0.15% per annum (calculated on the basis of a
360-day year and the actual number of days elapsed during the applicable
Collection Period) of the Basis Amount (measured at the beginning of the
Collection Period with respect to the applicable Distribution Date) together
with any unpaid Base Management Fees from prior Distribution Dates, and
(ii) distribute to the Portfolio Manager amounts in respect of a subordinate
interest (the “Subordinated Interest”), the right to distributions in respect of
which shall accrue quarterly on each Distribution Date, commencing on the second
Distribution Date, in arrears, in an amount equal to 0.35% per annum (calculated
on the basis of a 360-day year and the actual number of days elapsed during the
applicable Collection Period) of the Basis Amount (measured at the beginning the
Collection Period with respect to the applicable Distribution Date) together
with any amounts in respect of the Subordinated Interest due but not distributed
on prior Distribution Dates.  The Base Management Fee will be payable and
amounts in respect of the Subordinated Interest will be distributable in
accordance with the Priority of Distributions on each Distribution Date.  If
there are insufficient funds to pay the Base Management Fee or distribute
amounts in respect of the Subordinated Interest in full on any Distribution Date
when due, then amounts unpaid will be deferred and will be payable or
distributable on subsequent Distribution Dates in accordance with the Priority
of Distributions.  For the avoidance of doubt, deferred Base Management Fees may
be paid under clause (B) of Section 11.1(a)(i) of the Indenture only to the
extent the payment of such amount would not result in the failure of the
Interest Coverage Test applicable to any Class of Debt. Accrued and unpaid Base
Management Fees shall be deferred without interest, regardless of whether such
amounts were unpaid due to the operation of the Priority of Distributions or
otherwise. Any amounts in respect of the Subordinated Interest that are not
distributed on a Distribution Date when due by reason of the operation of the
Priority of Distributions (but not, for the avoidance of doubt, amounts deferred
at the election of the Portfolio Manager pursuant to the Indenture (such
amounts, the “Deferred Subordinated Interest”)) shall accrue interest at the per
annum rate then applicable to the Class C Notes.

 

(b)  [Reserved].

 

10

--------------------------------------------------------------------------------



 

(c)  The Portfolio Manager may, in its sole discretion, by written notice to the
Collateral Trustee delivered not later than the related Determination Date,
elect to irrevocably waive payment of or distribution in respect of all or any
portion of the Base Management Fee and/or the Subordinated Interest otherwise
payable or distributable and available to be paid or distributed to it on a
Distribution Date (including any deferred Base Management Fee or deferred
amounts in respect of the Subordinated Interest from prior periods, as
applicable) in accordance with the Priority of Distributions on any Distribution
Date designated by the Portfolio Manager (the “Waived Interest”).  Any such
Waived Interest shall not thereafter become due and payable and any claim of the
Portfolio Manager therein shall be extinguished.

 

(d)  Upon the effectiveness of the termination, resignation or removal of the
Portfolio Manager and the appointment of a successor portfolio manager, any
prior waiver, deferral or reduction of any portion of the Base Management Fee
and/or the Subordinated Interest will be automatically revoked (such revocation,
a “Fee Reinstatement”).

 

(e)  The Portfolio Manager may in its sole discretion (but shall not be
obligated to), upon written notice to the Collateral Trustee (in accordance with
the terms of the Indenture) defer payment of or distribution in respect of, as
applicable, all or any portion of the Base Management Fee and/or the
Subordinated Interest (other than any portion of any such fee or interest that
the Portfolio Manager has previously designated as a Waived Interest) otherwise
payable or distributable and available to be paid or distributed to it in
accordance with the Priority of Distributions on any Distribution Date (with
respect to the Subordinated Interest, only on or after the second Distribution
Date), as applicable  (the “Current Deferred Interest”).  An amount equal to the
Current Deferred Interest for any Distribution Date will be distributed as
Interest Proceeds in accordance with the Priority of Distributions or, at the
election of the Portfolio Manager, deposited into the Principal Collection
Account as Principal Proceeds for investment in Collateral Obligations and/or
Eligible Investments.  After such Distribution Date, the Current Deferred
Interest shall be added to the cumulative amount of the Base Management Fee
and/or the Subordinated Interest that the Portfolio Manager has elected to defer
on prior Distribution Dates and has not yet been paid or distributed (the
“Cumulative Deferred Interest” and, together with the Base Management Fee and,
without duplication, the Subordinated Interest, the “Portfolio Manager
Interest”).  The Cumulative Deferred Interest and any accrued and unpaid
interest thereon will be payable or distributable on any subsequent Distribution
Date at the election of the Portfolio Manager to the extent of funds available
for such purpose in accordance with the Priority of Distributions. For the
avoidance of doubt, any Base Management Fee and/or the Subordinated Interest
deferred at the election of the Portfolio Manager will be deferred without
interest.

 

(f)  If this Agreement is terminated pursuant to Sections 11 or 12 hereof or
otherwise, the Base Management Fee and the Subordinated Interest calculated as
provided herein shall be prorated for any partial periods between Distribution
Dates during which this Agreement was in effect and, together with any interest
on any Deferred Subordinated Interest and any Cumulative Deferred Interest,
shall be due and payable or distributable to the outgoing Portfolio Manager on
the first Distribution Date

 

11

--------------------------------------------------------------------------------



 

following the effective date of such termination, together with all expenses
payable to the Portfolio Manager, in accordance with the Priority of
Distributions.

 

(g)  The payment or distribution of such accrued and unpaid Portfolio Manager
Interest and expenses to the Portfolio Manager will rank pari passu with the
payment or distribution of the same amounts due to the successor Portfolio
Manager in accordance with the Priority of Distributions on any Distribution
Date thereafter.

 

(h)  If the Portfolio Manager is removed or resigns pursuant to Sections 11 or
12 hereof, compensation payable to the successor portfolio manager from the
Assets (as well as the amounts distributable in respect of the Interest
Proceeds) may not be greater than that paid to the resigning or removed
Portfolio Manager without (i) the prior written consent of (A) the Issuer and
(B) in the case of any increase to the Base Management Fee payable prior to
interest payments on any Class of Debt in the Priority of Distributions, the
prior written consent of a Majority of each of such Classes voting separately
(excluding from such vote any Securities owned by the incoming successor
portfolio manager) and (ii) satisfaction of the Global Rating Agency Condition.

 

(i)  Notwithstanding the above, the obligations of the Issuer are at all times
limited recourse obligations payable or distributable solely from the Assets at
such time and amounts derived therefrom or referable thereto pursuant to the
Priority of Distributions at any time.  No recourse shall be had for the payment
or distribution of any amount owing in respect of this Agreement against any
other asset of the Issuer or against any officer, director, employee,
shareholder or incorporator of the Issuer.  Because the obligations of the
Issuer under this Agreement are limited recourse obligations of the Issuer,
payable or distributable solely from the Assets, following any liquidation of
the Assets and disbursement of the proceeds thereof in accordance with the
Indenture all claims of the Portfolio Manager against the Issuer, remaining
thereafter shall thereupon be extinguished, and shall not thereafter revive.

 

(j)  [Reserved].

 

(k)  Notwithstanding the foregoing or anything to the contrary contained herein
or in any other Transaction Document, Bain Capital Specialty Finance, Inc.
hereby agrees that it will irrevocably waive the Base Management Fee and the
Subordinated Interest on each Distribution Date so long as it acts as Portfolio
Manager hereunder; provided that, for the avoidance of doubt, any successor
portfolio manager shall be entitled to all or any portion of the Portfolio
Manager Interest pursuant to the terms hereof and payable in accordance with the
Priority of Distributions in the Indenture.

 

8.                                      Non-Exclusivity.

 

The services of the Portfolio Manager to the Issuer are not to be deemed
exclusive, and the Portfolio Manager shall be free to render portfolio
management and management services to others (including Affiliates, other
investment companies and clients having similar objectives to the Issuer).  It
is understood and agreed that the officers and directors of the Portfolio
Manager may engage in any other business activity or render services to any
other Person or serve as

 

12

--------------------------------------------------------------------------------



 

partners, officers or directors of any other firm or corporation.  Subject to
Sections 2 and 10 hereof, it is understood and agreed that information or advice
received by the Portfolio Manager and officers and directors of the Portfolio
Manager hereunder shall be used by such organization or such Persons to the
extent permitted by applicable law.

 

9.                                      Conflicts of Interest.

 

(a)  After the Closing Date, the Portfolio Manager shall not direct the
Collateral Trustee to purchase any Collateral Obligation or Eligible Investment
for inclusion in the Assets from the Portfolio Manager as principal, any
Affiliate of the Portfolio Manager or any account or fund for which the
Portfolio Manager or any of its Affiliates serves as investment advisor, or
direct the Collateral Trustee to sell directly any Collateral Obligation or
Eligible Investment to the Portfolio Manager as principal, any Affiliate of the
Portfolio Manager or any account or fund for which the Portfolio Manager or any
of its Affiliates serves as investment advisor, unless (i) such transaction is
in compliance with the written policies and procedures of the Portfolio Manager
then in effect regarding cross trades and principal transactions, (ii) either
such transaction is not subject to the prohibited transaction rules of Title I
of ERISA and Section 4975 of the Code or such transaction is subject to such
rules, but the Portfolio Manager neither knows nor should know that such
transaction would fail to be exempt under such prohibited transaction rules,
(iii) such transaction is in compliance with the requirements of the Investment
Advisers Act and is not prohibited by the Investment Company Act (including
without limitation the disclosure of all relevant information to the Issuer and
the receipt of all necessary consents in connection with such transaction) and
(iv) the terms and conditions of such transaction are not less favorable to the
Issuer as the terms it would obtain in a comparable arm’s length transaction
with a non-Affiliated party.

 

(b)  Various potential and actual conflicts of interest may arise from the
overall investment of the Portfolio Manager, its Affiliates and their respective
principals, partners, members and employees, and any client, account, fund,
investment vehicle or portfolio managed by the Portfolio Manager, any of its
Affiliates or any of their respective principals, partners, members or
employees, including those discussed in the Offering Circular.  The Portfolio
Manager, its Affiliates and their respective principals, partners, members and
employees, and any client, account, fund, investment vehicle or portfolio
managed by any of them may invest directly or indirectly in high-yield or middle
market debt securities or loans that would be appropriate for the Issuer to
invest in.  Such investments may be different from those made on behalf of the
Issuer.  The Portfolio Manager, its Affiliates and their respective principals,
partners, members and employees, and any account, fund, investment vehicle or
portfolio managed by any of them may have ongoing relationships with companies
whose high-yield or middle market debt securities or loans are included in the
Assets.  Such relationships may include funds, accounts, investment vehicles
and/or clients advised by the Portfolio Manager or any of its Affiliates owning
all or part of the equity of such companies and employees of the Portfolio
Manager or any of its Affiliates serving as officers or directors of such
companies.  The Portfolio Manager, its Affiliates and/or any client, account,
fund, investment vehicle or portfolio managed by the Portfolio Manager or any of
its Affiliates may invest in high-yield or middle market debt securities and
loans that are senior to, or

 

13

--------------------------------------------------------------------------------



 

have interests different from or adverse to, the high-yield or middle market
debt securities and loans included in the Assets.  The Portfolio Manager and/or
any of its Affiliates may serve as portfolio manager for, invest in, or be
affiliated with, other entities organized to issue collateralized debt
obligations secured by high-yield debt securities or loans.  The Portfolio
Manager and its Affiliates may at certain times be simultaneously seeking to
purchase or sell investments for the Issuer and to buy or sell such obligations
for any entity for which any of them serves as portfolio manager, or for their
clients and Affiliates.

 

(c)  Some or all of the professionals associated with the Portfolio Manager are
investors in other funds managed by the Portfolio Manager, are actively involved
in managing the investment decisions of these funds and other clients, and will
not devote all of their time to the Issuer’s business and affairs.

 

(d)  The Issuer hereby acknowledges the various potential and actual conflicts
of interest that may exist with respect to the Portfolio Manager and its
Affiliates as described in subsections (b) and (c) above and in the Offering
Circular and agrees that the Portfolio Manager may resolve any potential or
actual conflicts of interest in the manner described in the Offering Circular or
otherwise in accordance with its respective internal policies and procedures.

 

(e)  The Portfolio Manager may retain unaffiliated third parties (including
investment banks and independent legal counsel) to help resolve conflicts of
interest between the Issuer on the one hand and the Portfolio Manager and/or any
of its Affiliates on the other hand.  In addition, the Portfolio Manager may
conclusively rely on the willingness of an independent third party to make
investment decisions on the same (or less favorable) terms as the Issuer to
demonstrate the fairness of the transaction to the Issuer for purposes of this
Agreement.

 

(f)  In circumstances where funds, clients, investment vehicles, accounts or
portfolios managed by the Portfolio Manager and/or one of its Affiliates have
interests that are adverse to those of the Issuer, the Portfolio Manager may
exercise its judgment (in accordance with the applicable requirements of the
Investment Advisers Act) considering the interests of the Issuer and such funds
and accounts taken as a whole.

 

10.                               Records; Confidentiality.

 

(a)  The Portfolio Manager shall maintain appropriate books of account and
records relating to services performed hereunder, and such books of account and
records shall be accessible for inspection by representatives of the Issuer, the
Collateral Trustee and the independent accountants appointed by the Issuer
pursuant to the Indenture at any mutually agreed reasonable time during normal
business hours and upon not less than five (5) Business Days’ prior notice.  The
Portfolio Manager shall keep confidential any and all information that is either
(i) of a type that would ordinarily be considered proprietary or confidential or
(ii) designated as confidential (collectively, “Confidential Information”) and
obtained in connection with the services rendered hereunder, and shall not
disclose any such Confidential Information to non-affiliated third parties
(which shall

 

14

--------------------------------------------------------------------------------



 

in no event be deemed to include holders of Notes) except (i) with the prior
written consent of the Issuer, (ii) such information as any Rating Agency shall
reasonably request in connection with its rating of any Class of Notes, (iii) as
required by law, regulation, court order or the rules or regulations of any
stock exchange or self-regulating organization, body or official having
jurisdiction over the Issuer or the Portfolio Manager, (iv) to its professional
advisers, (v) such information as shall have been publicly available or
disclosed other than in violation of this Agreement or the Indenture, (vi) such
information that was or is obtained by the Portfolio Manager on a
non-confidential basis, (vii) such information that was or is obtained by the
Portfolio Manager from a non-affiliated third party, provided that such
non-affiliated third party is not known by the Portfolio Manager to be bound by
this Agreement or another confidentiality agreement with the Issuer or
(viii) such information that is related to the investment performance of the
Portfolio Manager or its Advisor.

 

(b)  Notwithstanding the provisions of Section 10(a), the Portfolio Manager and
each of its respective employees, representatives or other agents may disclose
to any and all Persons, without limitation of any kind, the U.S. federal income
tax treatment and U.S. federal income tax structure of the transactions
contemplated by the Issuer Documents, and all materials of any kind (including
opinions and other tax analyses) that are provided to them relating to such U.S.
federal income tax treatment and U.S. income tax structure.

 

(c)  Notwithstanding anything to the contrary contained herein or in any
Transaction Document, the Portfolio Manager shall not be required to furnish any
information to the extent prohibited by applicable confidentiality restrictions
(whether legal, contractual or otherwise).

 

11.                               Term; Termination.

 

(a)  This Agreement shall commence as of the date first set forth above and
shall continue in force and effect until the first of the following occurs:
(i) the payment in full of the Notes and the termination of the Indenture in
accordance with its terms; (ii) the liquidation of the Assets and the final
distribution of the proceeds of such liquidation to the holders of Notes; or
(iii) the termination of this Agreement in accordance with subsections (b) or
(c) of this Section 11 or Section 12 of this Agreement.

 

(b)  Notwithstanding any other provision hereof to the contrary (but subject to
subsection (e) below), this Agreement may be terminated without cause by the
Portfolio Manager, and the Portfolio Manager may resign, upon at least ninety
(90) days’ written notice to the Issuer (or such shorter notice as is acceptable
to the Issuer); provided, that, the Portfolio Manager shall have the right to
resign and terminate its rights and obligations under this Agreement immediately
upon the effectiveness of any material change in applicable law or regulations
which renders the performance by the Portfolio Manager of its duties under this
Agreement or the Indenture to be a violation of such law or regulation.

 

15

--------------------------------------------------------------------------------



 

(c)  This Agreement shall be automatically terminated in the event the Portfolio
Manager or the Issuer takes any action which would require a registration of the
Issuer, the Co-Issuer or of the pool of Assets under the provisions of the
Investment Company Act, and the Issuer notifies the Portfolio Manager thereof.

 

(d)  If this Agreement is terminated pursuant to this Section 11, none of the
parties shall have any further liability or obligation to the other parties,
except as provided in Sections 7(f), 10 (other than the first sentence of
subclause (a) thereof), 13, 14 and 20(b) and (c) of this Agreement.

 

(e)  Any removal or resignation of the Portfolio Manager while any Debt is
Outstanding will not be effective until (i) the appointment by the Issuer, and
with the consent of a Majority of the Controlling Class (excluding Portfolio
Manager Securities from the numerator and the denominator in calculating such
Majority consent), of a successor portfolio manager that is an established
institution with experience managing assets similar to the Assets that (1) has
demonstrated an ability to professionally and competently perform duties
reasonably comparable to those imposed upon the Portfolio Manager under this
Agreement and the Indenture, (2) is legally qualified and has the capacity to
act as a successor to the Portfolio Manager under this Agreement, (3) receives
satisfaction of the Global Rating Agency Condition, (4) shall not cause the
Issuer, the Co-Issuer or the pool of Assets to become required to register as an
investment company under the provisions of the Investment Company Act, and
(5) shall not result in the imposition of any entity-level or withholding tax on
the Issuer in excess of that already payable by the Issuer or the payments to
the Holders and (ii) written acceptance of appointment and assumption of all of
the duties and obligations of the Portfolio Manager under this Agreement and
under the terms of the Indenture applicable to the Portfolio Manager by such
successor portfolio manager.  The Issuer, the Collateral Trustee and the
successor portfolio manager shall take such action (or cause the outgoing
Portfolio Manager to take such action) consistent with this Agreement and the
terms of the Indenture applicable to the Portfolio Manager, as shall be
necessary to effectuate any such succession.  If the Portfolio Manager shall
resign or be removed but a successor portfolio manager shall not have assumed
all of the Portfolio Manager’s duties and obligations under this Agreement
within 90 days after the date of the resignation or removal, then the Portfolio
Manager or the Issuer may petition any court of competent jurisdiction for the
appointment of a successor portfolio manager.  No vote of any Holder and no
satisfaction of the Global Rating Agency Condition will be required in
connection with such appointment by a court of competent jurisdiction. The
Issuer will provide the Rating Agencies with written notice of any removal or
resignation of the Portfolio Manager.

 

(f)  In the event of removal of the Portfolio Manager by the Issuer pursuant to
this Agreement, the Issuer shall have all of the rights and remedies available
with respect thereto at law or equity, and, without limiting the foregoing, the
Issuer or the Collateral Trustee, to the extent so provided in the Indenture,
may by written notice to the Portfolio Manager as provided under this Agreement
terminate all the rights and obligations of the Portfolio Manager under this
Agreement (except those that survive termination pursuant to subsection
11(d) above or as otherwise provided in this Agreement).  Upon expiration

 

16

--------------------------------------------------------------------------------



 

of the applicable notice period with respect to termination specified in this
Section 11 or Section 12 of this Agreement, as applicable, and upon acceptance
by a successor portfolio manager of appointment, all authority and power of the
Portfolio Manager under this Agreement or the Indenture, whether with respect to
the Assets or otherwise, shall automatically and without further action by any
Person pass to and be vested in the successor portfolio manager.

 

(g)  If Bain Capital Specialty Finance, Inc. resigns or is removed as Portfolio
Manager hereunder, the Issuer shall (at the request of Bain Capital Specialty
Finance, Inc.), at its own expense, use commercially reasonable efforts to, and
shall cause the Co-Issuer to, as soon as reasonably practical but in no event
later than 30 days after the effective date of such resignation or removal,
change their respective names to remove any reference to, without limitation,
“BCC,” “Bain,” “Bain Capital,” “Bain Capital Credit,” “BCSF,” or any similar
name, unless otherwise waived in writing Bain Capital Specialty Finance, Inc.
prior to the effective date of the applicable name changes.  This
Section 11(g) shall survive the termination of this Agreement.

 

12.                               Termination by the Issuer for Cause.

 

This Agreement may be terminated, and the Portfolio Manager may be removed for
cause (as defined below) by the Issuer, at any time upon the vote of either
(a) Supermajorities of every class of Debt voting as separate Classes or (b) the
Issuer; provided, that, (x) in each case, Portfolio Manager Securities shall be
excluded from the numerator and denominator of any such vote in calculating such
Supermajority and (y) if directed by the Issuer, such direction may be withdrawn
by the Issuer.  No such termination or removal shall be effective until such
time as a successor portfolio manager shall have assumed all of the Portfolio
Manager’s duties and obligations pursuant to Section 11(e) hereof.  For purposes
of determining “cause” with respect to any such termination of this Agreement,
such term shall mean only any one of the following events:

 

(a)  the Portfolio Manager knowingly and intentionally breaches any provision of
this Agreement or any provisions of the Indenture applicable to it (not
including a willful and intentional breach that results from a good faith
dispute regarding reasonable alternative courses of action or interpretation of
instructions) and fails to cure such breach within 30 days of receiving notice
of such breach, or, if such breach is not capable of cure within 30 days but is
capable of being cured within 90 days, the Portfolio Manager fails to cure such
breach within the period in which a reasonably prudent person could cure such
breach (but in no event more than 90 days) (provided that no such opportunity to
cure shall exist if such breach results from bad faith on the part of the
Portfolio Manager);

 

(b)  the Portfolio Manager breaches in any respect any provision of this
Agreement or any provisions of the Indenture expressly applicable to the
Portfolio Manager (other than as covered by clause (a) and it being understood
that failure to meet any Concentration Limitation, Collateral Quality Tests or
Coverage Tests is not a breach for purposes of this clause (b)), if any such
breach has had, or could reasonably be expected to have, a material adverse
effect on the holders of the Securities, and fails to

 

17

--------------------------------------------------------------------------------



 

cure such breach within 30 days of receiving notice of such breach or, if such
breach is not capable of cure within 30 days but is capable of being cured
within 90 days, the Portfolio Manager fails to cure such breach within the
period in which a reasonably prudent person could cure such breach (but in no
event more than 90 days);

 

(c)  the Portfolio Manager is wound up or dissolved, or there is appointed over
it or a substantial portion of its assets a receiver, administrator,
administrative receiver, trustee or similar officer; or the Portfolio Manager
(i) ceases to be able to, or admits in writing its inability to, pay its debts
as they become due and payable, or makes a general assignment for the benefit
of, or enters into any composition or arrangement with, its creditors generally;
(ii) applies for or consents (by admission of material allegations of a petition
or otherwise) to the appointment of a receiver, trustee, assignee, custodian,
liquidator or sequestrator (or other similar official) of the Portfolio Manager,
or of any substantial part of its properties or assets, or authorizes such an
application or consent, or proceedings seeking such appointment are commenced
without such authorization, consent or application against the Portfolio Manager
and continue un-dismissed for sixty (60) days; (iii) authorizes or files a
voluntary petition in bankruptcy, or applies for or consents (by admission of
material allegations of a petition or otherwise) to the application of any
bankruptcy, reorganization, arrangement, readjustment of debt, insolvency or
dissolution, or authorizes such application or consent, or proceedings to such
end are instituted against the Portfolio Manager without such authorization,
application or consent and are approved as properly instituted and remain
un-dismissed for sixty (60) days, or result in adjudication of bankruptcy or
insolvency; or (iv) permits or suffers all or any substantial part of its
properties or assets to be sequestered or attached by court order and the order
remains un-dismissed for sixty (60) days;

 

(d)  the occurrence and continuance of an “Event of Default” under the Indenture
that results primarily from any breach by the Portfolio Manager of its duties
hereunder or under the Indenture; or

 

(e)  (A) the occurrence of an act by the Portfolio Manager that constitutes
fraud or criminal activity in the performance of its obligations under this
Agreement or the Collateral Administration Agreement, in each case, as
determined pursuant to a final adjudication by a court of competent
jurisdiction, (B) the Portfolio Manager being convicted (after all appeals and
the expiration of time to appeal) of a criminal offense that materially relates
to its business of providing asset management services or (C) any officer or
director of the Portfolio Manager having responsibility for the performance by
the Portfolio Manager of its obligations under this Agreement being convicted
(after all appeals and the expiration of time to appeal) of a criminal offense
materially related to the primary business of the Portfolio Manager, and such
officer or director continues to have responsibility for the performance by the
Portfolio Manager for a period of 30 days after any final appeal (or the
expiration of time to appeal).

 

Notwithstanding the foregoing clauses (a), (b) and (d), it shall not constitute
“cause” if the Portfolio Manager acquires or disposes of Collateral Obligations
or Eligible Investments on behalf of the Issuer if the Portfolio Manager
believes in good faith that such purchase or

 

18

--------------------------------------------------------------------------------



 

disposition is in compliance with the requirements hereunder and under the
Indenture, but it is subsequently determined that such transaction is not so in
compliance.

 

The holders of more than 33 1/3% of the aggregate outstanding amount of each
Class of Securities (voting separately) or, in the case of a direction for
removal by the Issuer, the Issuer may waive any event described in clauses (a),
(b), (d) and (e) above as a basis for termination of the Portfolio Management
Agreement and removal of the Portfolio Manager; provided, however, that in each
case, the Portfolio Manager Securities shall be excluded from the numerator and
denominator in calculating such vote.

 

If any of the events specified in this Section 12 shall occur, the Portfolio
Manager shall give prompt written notice thereof to the Issuer, the Collateral
Trustee, each Rating Agency and the Holders of all Outstanding Notes upon the
Portfolio Manager’s becoming aware of the occurrence of such event.

 

13.                               Action Upon Termination.

 

(a)  From and after the effective date of the termination of the Portfolio
Manager’s duties and obligations pursuant to this Agreement or the resignation
or removal of the Portfolio Manager hereunder, the Portfolio Manager shall only
be entitled to reimbursements to the extent so provided in Section 5 hereof and
accrued through the date of termination and compensation to the extent so
provided in Section 7 hereof, and shall be entitled to receive any amounts owing
under Section 14 hereof.  Upon such termination, resignation or removal, the
Portfolio Manager shall as soon as practicable:

 

(i)                                     deliver to the Issuer all property and
documents of the Collateral Trustee or the Issuer, or otherwise relating to the
Assets, then in the custody of the Portfolio Manager; and

 

(ii)                                  deliver to the Collateral Trustee an
accounting with respect to the books and records delivered to the Issuer or the
successor portfolio manager appointed pursuant to subsection 11(e) hereof.

 

Notwithstanding such termination, resignation or removal, the Portfolio Manager
shall remain liable to the extent set forth herein (but subject to Section 14
hereof) for its acts or omissions hereunder arising prior to termination.

 

14.                               Liability; Delegation.

 

(a)  The Portfolio Manager assumes no responsibility under this Agreement other
than to render in good faith the services called for hereunder and under the
terms of the Indenture expressly applicable to the Portfolio Manager, in each
case in accordance with the Portfolio Manager Standard and shall not be
responsible for any action of the Issuer or the Collateral Trustee in following
or declining to follow any advice, recommendation or direction of the Portfolio
Manager.  Notwithstanding any provision to the contrary in any Manager Document
or the Indenture, neither the Portfolio Manager nor any of its directors,
managers, officers, stockholders, members, partners, agents, employees or
Affiliates will be liable to the Issuer, the Co-Issuer, the Collateral Trustee,
the

 

19

--------------------------------------------------------------------------------



 

Calculation Agent, the Paying Agent, the Collateral Administrator, the AML
Services Provider, the Administrator, the Holders or any other Person for any
losses, claims, damages, judgments, assessments, costs or other liabilities
(collectively, “Liabilities”) incurred by any such Person that arise out of or
in connection with the actions taken or recommended, or for any omissions, by
the Portfolio Manager, its directors, managers, officers, stockholders, members,
partners, agents, employees or Affiliates under any Manager Document or the
Indenture or for any decrease in the value of, the Collateral Obligations or
Eligible Investments, except, in the case of the Portfolio Manager only (i) by
reason of acts or omissions constituting bad faith, willful misconduct or gross
negligence in the performance, or reckless disregard, of the obligations of the
Portfolio Manager under any Manager Document or under the terms of the Indenture
expressly applicable to the Portfolio Manager or (ii) with respect to any
Manager Information that contains any untrue statement of material fact, or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading as of the date of the Offering Circular and as of the Closing Date. 
The Portfolio Manager may delegate to an agent selected with reasonable care any
or all of the duties assigned to the Portfolio Manager under this Agreement;
provided that (x) the Portfolio Manager will not be relieved of any of its
duties under this Agreement as a result of such delegation to or employment of
such agent and will be liable for acts and omissions of such agent to the same
extent (including the same Portfolio Manager Standard) as if such acts and
omissions were acts or omissions of the Portfolio Manager and (y) the Portfolio
Manager will be solely responsible for the fees and expenses payable to any such
agent except to the extent such expenses are payable by the Issuer under this
Agreement. For the avoidance of doubt, any restrictions on the ability of the
Portfolio Manager to assign the duties assigned to it under this Agreement shall
apply equally to any delegate of the Portfolio Manager.  Notwithstanding
anything to the contrary in this Agreement, the Portfolio Manager shall not be
liable for any consequential, special, indirect or punitive damages or lost
profits hereunder or under the Indenture.

 

(b)  The Issuer shall indemnify and hold harmless the Portfolio Manager, its
Advisor, its directors, managers, officers, stockholders, members, partners,
agents and employees and its Affiliates and their directors, managers, officers,
stockholders, members, partners, agents and employees (each, a “Manager Party”)
from and against any and all Liabilities, and will promptly reimburse each such
Person for all reasonable fees and expenses (including reasonable and documented
fees and expenses of outside counsel) as such fees and expenses (collectively,
the “Expenses”) are incurred in investigating, preparing, pursuing or defending
any claim, action, proceeding or investigation with respect to any pending or
threatened litigation (collectively, the “Actions”), caused by, or arising out
of or in connection with, the Assets or business of the Issuer, or otherwise
relating to the Indenture or the Manager Documents, and/or any action taken by,
or any failure to act by, such Manager Party in connection therewith; provided,
however, that such Manager Party shall not be indemnified for any Liabilities or
reimbursed for any Expenses (x) it incurs as a result of any acts or omissions
by any such Person constituting bad faith, willful misconduct or gross
negligence in the performance, or reckless disregard, of the obligations of the
Portfolio Manager under any Manager Document or the terms of the Indenture
expressly applicable to the Portfolio

 

20

--------------------------------------------------------------------------------



 

Manager, or (y) it incurs with respect to the Manager Information that contains
any untrue statement of material fact or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date of the
Offering Circular and as of the Closing Date.

 

(c)  The Portfolio Manager, its directors, managers, officers, stockholders,
members, partners, agents and employees may consult with counsel and accountants
with respect to the affairs of the Issuer, and shall be fully protected and
justified, to the extent allowed by law, in acting, or failing to act, if such
action or failure to act is taken or made in good faith and is in accordance
with the advice or opinion of such counsel or accountants.

 

(d)  Notwithstanding anything contained herein to the contrary, the obligations
of the Issuer under this Section 14 shall be subject to Section 20(c) hereof.

 

(e)  [Reserved].

 

(f)  With respect to any claim made or threatened against a party entitled to
indemnification under this Section 14 (an “Indemnified Party”), or compulsory
process or request or other notice of any loss, claim, damage or liability
served upon an Indemnified Party, for which such Indemnified Party is or may be
entitled to indemnification under this Section 14, such Indemnified Party shall
(or with respect to Indemnified Parties that are directors, managers, officers,
stockholders, members, partners, agents, employees or Affiliates of the
Portfolio Manager, the Portfolio Manager shall cause such Indemnified Party to):

 

(i)                                             give written notice to the party
required to indemnify the Indemnified Party under this Section 14 (the
“Indemnifying Party”) of such claim within twenty (20) days after such claim is
made or threatened, which notice shall specify in reasonable detail the nature
of the claim and the amount (or an estimate of the amount) of the claim;
provided, that the failure of any Indemnified Party to provide such notice to
the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations under this Section 14 except to the extent the Indemnifying Party is
materially prejudiced or otherwise forfeits rights or defenses by reason of such
failure;

 

(ii)                                          provide the Indemnifying Party
such information and cooperation with respect to such claim as the Indemnifying
Party may reasonably require, including, but not limited to, making appropriate
personnel available to the Indemnifying Party at such reasonable times as the
Indemnifying Party may request;

 

(iii)                                       cooperate and take all such steps as
the Indemnifying Party may reasonably request to preserve and protect any
defense to such claim;

 

(iv)                                      in the event suit is brought with
respect to such claim, upon reasonable prior notice, afford to the Indemnifying
Party the right, which the

 

21

--------------------------------------------------------------------------------



 

Indemnifying Party may exercise in its sole discretion and at its expense, to
participate in the investigation, defense and settlement of such claim; and

 

(v)                                         upon reasonable prior notice, afford
to the Indemnifying Party the right, in its sole discretion and at its sole
expense, to assume the defense of such claim, including, but not limited to, the
right to designate counsel (which such counsel shall be reasonably satisfactory
to the Indemnified Party) and to control all negotiations, litigation,
arbitration, settlements, compromises and appeals of such claim; provided, that
if the Indemnifying Party assumes the defense and appeals of such claim, the
Indemnified Party shall have the right, in its sole discretion, to consent in
writing to the entry of any settlement, compromise, or entry of judgment in
respect thereof; provided, further, that if the Indemnifying Party assumes the
defense of such claim, for so long as it actively and diligently defends such
claim, it shall not be liable for any fees and expenses of counsel for any
Indemnified Party incurred thereafter in connection with such claim except that
if such Indemnified Party reasonably determines that counsel designated by the
Indemnifying Party has a conflict of interest due to the conflicting interests
of the Indemnifying Party and the Indemnified Party, such Indemnifying Party
shall pay the reasonable fees and disbursements of one counsel (in addition to
any local counsel) separate from its own counsel for all Indemnified Parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances;
and provided, further, that prior to entering into any final settlement or
compromise, such Indemnifying Party shall use commercially reasonable efforts to
defend such claim.

 

(vi)                                      In the event that any Indemnified
Party waives its right to indemnification hereunder, the Indemnifying Party
shall not be entitled to appoint counsel to represent such Indemnified Party nor
shall the Indemnifying Party reimburse such Indemnified Party for any costs of
counsel to such Indemnified Party.

 

(g)  Notwithstanding anything in this Agreement to the contrary, the Portfolio
Manager’s obligations hereunder will be solely the obligations of the Portfolio
Manager, and none of the Issuer, the Co-Issuer, the Collateral Trustee, the
Administrator, any Holder or any other Person shall have any recourse to any
Affiliates of the Portfolio Manager nor the directors, managers, officers,
stockholders, members, partners, agents, employees of the Portfolio Manager or
any of its Affiliates (or their respective assets), whether by set-off or
otherwise, with respect to any claims, losses, damages, liabilities, indemnities
or other obligations arising in connection with or otherwise relating to any
transactions contemplated hereby.

 

(h)  The compliance of the Portfolio Manager’s actions with the provisions of
this Agreement shall be determined on the date of action only, based upon the
prices and characteristics of the Assets on the date of such action (or on the
most recent date practicable, in the case of an Asset not purchased or sold on
such date). The provisions of

 

22

--------------------------------------------------------------------------------



 

this Agreement shall not be deemed breached as a result of changes in value or
status of any Asset following purchase.

 

(i)  The Portfolio Manager shall not be responsible for any liability resulting
from any failure or delay by the Portfolio Manager to fulfill its duties under
this Agreement if such liability or failure shall be primarily due to a Force
Majeure Event.

 

15.                               Obligations of Portfolio Manager.

 

Unless otherwise specifically required by any provision of the Indenture or this
Agreement or by applicable law, the Portfolio Manager shall not knowingly or
intentionally take any action which it knows or should know would (a) materially
adversely affect the Issuer or the Co-Issuer for purposes of Cayman Islands law,
United States federal or state law or any other law known to the Portfolio
Manager to be applicable to the Co-Issuers, (b) not be permitted under the
Issuer’s or the Co-Issuer’s Governing Instruments, (c) violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer or the Co-Issuer, including, without limitation, any Cayman Islands or
United States federal, state or other applicable securities law the violation of
which would have a material adverse effect on the business, operations, assets
or financial condition of the Issuer or the Co-Issuer, or on the ability of the
Portfolio Manager to perform its obligations hereunder or under the provisions
of the Indenture expressly applicable to the Portfolio Manager, (d) require
registration of the Issuer, the Co-Issuer or the pool of Assets as an
“investment company” under the Investment Company Act, (e) cause the Issuer or
the Co-Issuer to violate the terms of the Indenture or (f) adversely affect the
interests of the Holders in any material respect (other than as permitted or
required hereunder or under the Indenture, it being understood that, in
connection with the foregoing, the Portfolio Manager will not be required to
make any independent investigation of any facts or laws not otherwise actually
known to it in connection with its obligations under this Agreement or the
Indenture, or the conduct of its business generally).  The Portfolio Manager
covenants that it shall comply in all material respects with all laws and
regulations applicable to it in connection with the performance of its duties
under this Agreement or the Indenture.  Notwithstanding anything in this
Agreement, the Portfolio Manager shall not take any discretionary action that
could reasonably be expected to cause an Event of Default under the Indenture.

 

16.                               No Partnership or Joint Venture.

 

The Issuer and the Portfolio Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or to impose any liability as such on either of them.  The
Portfolio Manager’s relation to the Issuer shall be deemed to be that of an
independent contractor, and not an agent.

 

17.                               Notices.

 

Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing (including by facsimile), and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
registered or certified mail, postage prepaid, return

 

23

--------------------------------------------------------------------------------



 

receipt requested, or, in the case of facsimile notice, when receipt is
confirmed, addressed as set forth below:

 

(a)  If to the Issuer:

 

BCC Middle Market CLO 2019-1, LLC

c/o MaplesFS Limited

P.O. Box 1093

Boundary Hall, Cricket Square

Grand Cayman, KY1-1102

Cayman Islands

Attention: BCC Middle Market CLO 2019-1, LLC

 

With a copy to:

 

c/o Bain Capital Specialty Finance, Inc.

200 Clarendon Street, 37th Floor

Boston, Massachusetts 02116

Telephone: (617) 516-2000

Facsimile:  (617) 516-2010

E-mail: baincapitalcreditdocs@baincapital.com

Attention:  Michael Boyle

 

(b)  If to the Portfolio Manager:

 

Bain Capital Specialty Finance, Inc.

200 Clarendon Street, 37th Floor

Boston, Massachusetts 02116
Telephone: (617) 516-2000
Facsimile:  (617) 516-2010

Attention:  BCC Middle Market CLO 2019-1, LLC

 

(c)  If to the Collateral Trustee:

 

Wells Fargo Bank, National Association

Corporate Trust Services Division

9062 Old Annapolis Road

Columbia, Maryland 21045-1954

Attention: CDO Trust Services — BCC Middle Market CLO 2019-1, LLC

 

Any party may alter the address or facsimile number to which communications or
copies are to be sent by giving notice of such change of address in conformity
with the provisions of this Section 17 for the giving of notice.

 

18.                               Succession and Assignment.

 

(a)  This Agreement shall inure to the benefit of and be binding upon the
successors to the parties hereto.  No assignment of this Agreement shall be made
without

 

24

--------------------------------------------------------------------------------



 

the consent of the other party, except as set forth below; provided, however,
that the Issuer may collaterally assign its interest in this Agreement to the
Collateral Trustee under the Indenture.

 

(b)  Other than in connection with an assignment to an Affiliate of the
Portfolio Manager, any assignment of this Agreement to any Person, in whole or
in part, by the Portfolio Manager shall be deemed null and void unless such
assignment is consented to in writing by the Issuer and a Majority of the
Controlling Class and each Rating Agency is notified of such assignment.
Notwithstanding the foregoing, however, the Portfolio Manager may (x) with prior
notice to the Collateral Trustee and each Rating Agency, but without the consent
of the Issuer, any Holder of Notes or any Rating Agency, assign all of its
rights and obligations under this Agreement to any member of the Bain Capital
Credit Group that has comparable personnel, expertise and capitalization to the
Portfolio Manager and (y) appoint any member of the Bain Capital Credit Group
(other than an individual) that provides portfolio management services as a
sub-investment manager under this Agreement; provided further, that in the case
of clauses (x) and (y) above such member thereof must have personnel with
comparable expertise and experience as that of the Portfolio Manager and be
capable of performing the obligations of the Portfolio Manager hereunder.  Any
assignment consented to by the Issuer and such Holders of Notes shall bind the
assignee hereunder in the same manner as the Portfolio Manager is bound.  In
addition, the assignee shall execute and deliver to the Issuer and the
Collateral Trustee a counterpart of this Agreement naming such assignee as
Portfolio Manager.  Upon the execution and delivery of such a counterpart by the
assignee, the Portfolio Manager shall be released from further obligations
pursuant to this Agreement, except with respect to its obligations arising under
Section 14 of this Agreement prior to such assignment, and except with respect
to its obligations under Section 13 and Section 20(b) hereof.

 

(c)  The Portfolio Manager agrees that its obligations hereunder in accordance
with the terms of this Agreement and the terms of the Indenture expressly
applicable to the Portfolio Manager shall be enforceable by the Issuer on behalf
of the Issuer, by the Collateral Trustee on behalf of the Holders and by the
requisite percentage of Holders, on behalf of themselves, as and to the extent
provided in the Indenture.

 

19.                               Miscellaneous.

 

(a)  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.

 

(b)  The captions in this Agreement are included for convenience only, and in no
way define or limit any of the provisions hereof, or otherwise affect their
construction or effect.

 

(c)  In the event that any provision of this Agreement shall be held invalid or
unenforceable, by any court of competent jurisdiction, such holding shall not,
to the

 

25

--------------------------------------------------------------------------------



 

fullest extent permitted by law, invalidate or render unenforceable any other
provision hereof.

 

(d)  This Agreement may not be modified or amended other than by an agreement in
writing executed by the parties hereto, without the consent of any holder of
Securities.  The Rating Agencies shall be notified of any such modification or
amendment.

 

(e)  This Agreement constitutes the entire understanding and agreement between
the parties and supersedes all other prior understandings and agreements,
whether written or oral, between the parties concerning this subject matter.

 

(f)  The Portfolio Manager (i) consents to, and agrees to perform, the
provisions of the Indenture applicable to the Portfolio Manager and
(ii) acknowledges that the Issuer is assigning all of its estate, right, title
and interest in, to and under this Agreement to the Collateral Trustee for the
benefit of the Holders and other secured parties to the extent provided in the
Indenture.

 

(g)  This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed an original, but all such counterparts shall
together constitute but one and the same instrument.

 

(h)  The Portfolio Manager shall notify the Issuer of any material change in the
ownership of the Portfolio Manager within a reasonable period of time after such
change.

 

(i)  The Portfolio Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Portfolio Manager agrees to be bound by the provisions of,
Section 11.1 of the Indenture as if the Portfolio Manager were a party to the
Indenture, and each of the Portfolio Manager and Issuer hereby consents to the
assignment of this Agreement as provided in Section 15.1 of the Indenture.

 

(j)  Neither the failure nor any delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same, or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

20.                               Non-Petition; Non-Recourse.

 

(a)  The Portfolio Manager shall continue to serve as Portfolio Manager under
this Agreement notwithstanding that the Portfolio Manager shall not have
received money due it under this Agreement because sufficient funds were not
then available hereunder to pay or distribute such amounts in accordance with
the Priority of Distributions.

 

26

--------------------------------------------------------------------------------



 

(b)  The Portfolio Manager agrees not to institute against or join any other
person in instituting against the Issuer or the Co-Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium, winding up or liquidation
proceedings, or other proceedings under U.S. federal or state bankruptcy or
similar laws, or the similar laws of the Cayman Islands or any other applicable
jurisdiction, until the payment in full of all Notes issued under the Indenture
and the expiration of a period equal to (a) one year, or (b) if longer, the
applicable preference period, and in either case of (a) or (b) plus one day,
following such payment.  Nothing in this Section 20(b) shall preclude the
Portfolio Manager (i) from taking any action prior to the expiration of the
aforementioned period in (A) any case or proceeding voluntarily filed or
commenced by the Issuer or the Co-Issuer or (B) any involuntary insolvency
proceeding filed or commenced by a Person other than the Portfolio Manager, or
(ii) from commencing against the Issuer or the Co-Issuer or any of their
respective properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium, winding up or liquidation
proceeding.

 

(c)  Notwithstanding any other provision of this Agreement, all obligations of
the Issuer under this Agreement are solely the obligations of the Issuer and
shall at all times constitute limited recourse obligations of the Issuer,
payable from the Assets at such time and amounts derived therefrom or referable
thereto in accordance with the Priority of Distributions at any time.  No
recourse shall be had for the payment or distribution of any amount owing in
respect of this Agreement against any other asset of the Issuer. The Issuer’s
obligations shall extinguish, and shall not thereafter revive, at such time as
the Issuer’s Assets are reduced to zero, and no further claim shall be made
against the Issuer in respect of any shortfall after the extinction of such
obligations.

 

(d)                                 The Issuer agrees not to institute against
or join any other person in instituting against the Portfolio Manager any
bankruptcy, reorganization, arrangement, insolvency, moratorium, winding up or
liquidation proceedings, or other proceedings under U.S. federal or state
bankruptcy or similar laws, or the similar laws of any other applicable
jurisdiction, until at least (a) one year, or (b) if longer, the applicable
preference period, and in either case of (a) or (b) plus one day, after the
payment in full all amounts payable in respect of any indebtedness incurred to
finance or refinance any assets of the Portfolio Manager.  Nothing in this
Section 20(d) shall preclude the Issuer (i) from taking any action prior to the
expiration of the aforementioned period in (A) any case or proceeding
voluntarily filed or commenced by the Portfolio Manager or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Issuer, or
(ii) from commencing against the Portfolio Manager or any of its properties any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium, winding up or liquidation proceeding.

 

(e)                                  Notwithstanding any other provision of this
Agreement, all obligations of the Portfolio Manager under this Agreement are
solely the obligations of the Portfolio Manager and shall at all times
constitute limited recourse obligations of the Portfolio Manager, payable solely
from the assets of the Portfolio Manager at such time.  The Portfolio Manager’s
obligations shall extinguish, and shall not thereafter revive, at such time as
the Portfolio Manager’s assets are reduced to zero, and no further claim shall
be

 

27

--------------------------------------------------------------------------------



 

made against the Portfolio Manager in respect of any shortfall after the
extinction of such obligations.

 

(f)                                   The provisions of subsections (b), (c),
(d) and (e) of this Section 20 shall survive termination of this Agreement for
any reason whatsoever.

 

21.                               Firm Name.

 

The Issuer shall have the right to use the firm name, “BCC Middle Market CLO
2019-1, LLC,” provided that the Portfolio Manager and its Affiliates may use all
or any portion of such name as part of their names or otherwise so long as such
use does not cause confusion with or detriment to the Issuer.  Upon satisfaction
and discharge of the Indenture, the entire right, title and interest to the firm
name, and the goodwill attached thereto, shall be assigned without compensation
to the Portfolio Manager or to its designee.

 

22.                               Jurisdiction and Venue.

 

The parties to this Agreement irrevocably submit to the exclusive jurisdiction
of any state or federal court sitting in the Borough of Manhattan in The City of
New York in any action or proceeding arising out of or relating to this
Agreement, the Notes or the Indenture, and the parties irrevocably agree that
all claims in respect of such action or proceeding may be heard and determined
in such state or federal court.  The parties to this Agreement irrevocably
waive, to the fullest extent they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  The parties
to this Agreement irrevocably consent to the service of any and all process in
any action or proceeding by the mailing or delivery of copies of such process to
each of them in accordance with Section 17 hereof.  The parties agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

23.                               Third Party Beneficiaries.

 

Except as provided in Section 18(d) hereof, nothing in this Agreement is
intended or shall be construed to entitle any Person other than the parties, and
their respective transferees and assigns permitted hereby, to any claim, cause
of action, remedy or right of any kind.

 

24.                               Definitions.  As used in this Agreement:

 

“Advisor” means BCSF Advisors, LP, in its capacity as adviser of the Portfolio
Manager.

 

“Bain Capital Credit Group” means Bain Capital, LP (formerly Bain Capital, LLC)
and its subsidiaries, coinvestors, Affiliates (including, for the avoidance of
doubt, Bain Capital Credit, LP and the Adviser) or any Persons that are
successors to any of the foregoing.

 

“Governing Instruments” means, as and if applicable, the memorandum, articles or
certificate of incorporation, partnership or association, and also as and if
applicable: (a) by-laws, in the case of a corporation, (b) the limited
partnership agreement, in the case of a limited

 

28

--------------------------------------------------------------------------------



 

partnership, or (c) the limited liability company agreement, in the case of a
limited liability company.

 

“Force Majeure Event” means such an operation of the forces of nature, including
but not limited to, acts of god, flood, war (whether declared or undeclared),
terrorism, fire, strikes or work stoppages for any reason, embargo, government
action, including any applicable law, regulation, court order or the like which
restrict or prohibit the providing of the services contemplated by this
Agreement, inability to obtain material, equipment, or communications or
computer facilities, or the failure of equipment or interruption of
communications or computer facilities, and other causes beyond a party’s control
whether or not of the same class or kind as specifically named above.

 

“Portfolio Manager Securities” means any Debt and any Interests held by the
Portfolio Manager, any of its Affiliates or any account or collector vehicle or
investment fund for which the Portfolio Manager or any Affiliate thereof acts as
investment advisor (and for which the Portfolio Manager or such Affiliate has
discretionary voting authority) except (i) in the case of an Affiliate that is a
collector vehicle or investment fund owned directly or indirectly in whole or in
part by persons other than the Portfolio Manager or its Affiliates to the extent
the vote of such collector vehicle or investment fund is determined by reference
to voting decisions made by the direct or indirect owners of such collector
vehicle or investment fund who are not the Portfolio Manager or an Affiliate
thereof and (ii) in the case of an account for which the Portfolio Manager or
any Affiliate thereof acts as investment advisor (and for which the Portfolio
Manager or such Affiliate has discretionary voting authority) if the vote of
such account is directed by an owner of such account (or an owner of the owner
of such account) that is not the Portfolio Manager or an Affiliate thereof.

 

25.                               Communications with Rating Agencies.

 

Notwithstanding anything to the contrary in this Agreement, the Portfolio
Manager agrees that all 17g-5 Information given or provided to any of the Rating
Agencies, or any of their respective officers, directors or employees, pursuant
to, in connection with or related, directly or indirectly, to this Agreement,
the Indenture, the Collateral Administration Agreement, any transaction document
relating thereto, the Assets or the Notes, shall be in each case furnished
directly to the Rating Agencies at the address set forth in Section 14.3(b) of
the Indenture with a prior electronic copy to the Information Agent as provided
in Section 2A of the Collateral Administration Agreement (for forwarding to the
17g-5 Website in accordance with the Collateral Administration Agreement).  To
the extent the Portfolio Manager engages in oral communications with any Rating
Agency for the purposes of determining the initial credit rating of the Notes or
undertaking credit rating surveillance of the Notes, the Portfolio Manager shall
cause such oral communication to either be (x) recorded and an audio file
containing the recording to be delivered to the Information Agent for posting to
the 17g-5 Website pursuant to Section 14.16 of the Indenture and Section 2A of
the Collateral Administration Agreement or (y) summarized in writing and the
summary to be delivered to the Information Agent for posting to the 17g-5
Website pursuant to Section 14.16 of the Indenture and Section 2A of the
Collateral Administration Agreement.

 

[Signature Pages Follow]

 

29

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

BCC MIDDLE MARKET CLO 2019-1, LLC, as Issuer

 

 

 

 

By: Bain Capital Specialty Finance, its designated manager

 

 

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

Name:

Andrew S . Viens

 

Title:

Managing Director

 

 

 

 

 

 

 

BAIN CAPITAL SPECIALTY FINANCE, INC., as Portfolio Manager

 

 

 

 

 

 

 

By:

/s/ Andrew S. Viens

 

Name:

Andrew S .Viens

 

Title:

Managing Director

 

--------------------------------------------------------------------------------